Citation Nr: 1532995	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2010, the Veteran testified before the undersigned Chief Veterans Law Judge at a Travel Board hearing at the RO in Seattle, Washington.  A transcript of the proceeding has been associated with the claims file.

In June 2010, April 2013, March 2014, and February 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.


FINDINGS OF FACT

The Veteran's left knee disability was not manifest during service or to a compensable degree within one year of separation from service, and is not otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria to establish service connection for a left knee disability, to include as secondary to a service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Left Knee Disability

The Veteran contends that his current left knee disability is related to service.  Specifically, he claims that he incurred a left knee disability in service.  See, e.g., Notice of Disagreement, July 2005.  The Veteran also asserts in the alternative that he has a left knee disability as secondary to his service-connected right knee disability, alleging undue wear and tear.  See Statement in Lieu of Form 646, October 2009.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service records do not contain any entries for treatment of the Veteran's left knee.  VA treatment records from document arthritis in the left knee, but do not attribute this condition to service.  VA treatment records from January 2006 confirm mild osteoarthritis of the left knee via X-ray results.  Private treatment records from May 2008 indicate left knee degenerative joint disease.  

The Veteran was provided with a July 2010 VA examination (with an August 2010 addendum).  The VA examiner opined that the Veteran's left knee condition is less likely as not related to his active service.  This opinion was essentially based on the lack of documentation of in the service treatment records.  Because the mere citation of a lack of contemporaneous medical records in service is not a sufficient rationale for a negative etiological opinion regarding direct service connection, in April 2013, the Board remanded the Veteran's claim to obtain a new VA examination.  

The Veteran was afforded a new VA examination in July 2013 (performed by a different VA examiner), and this examiner likewise opined that the Veteran's left knee condition is less likely as not related to his active service, again essentially citing the lack of record of complaint or treatment in service.  Subsequently, the Veteran was awarded service connection for his right knee disability by way of an August 2013 RO rating decision.  

Because the July 2013 VA examiner did not provide an adequate rationale for his opinion regarding direct service connection (citing only the lack of documentation in the service treatment records), and because the examiner did not address whether the Veteran's left knee disability was caused or aggravated by his right knee disability, the Board found that a remand was required for a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

In April 2014, the Veteran received another VA examination.  The VA examiner clearly stated that the Veteran's left knee strain did not relate to service.  The examiner also supported the opinion with an adequate rationale.  However, the examiner did not address the private and VA medical evidence of record dated during the appeal period which indicates that the Veteran has left knee arthritis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The evidence of left knee arthritis was recognized by the RO in the rating decision on appeal, and by the Board in previous remands.  Further, the April 2014 report did not adequately address the issue of whether a left knee disorder was caused by, or aggravated by, the service-connected right knee disorder.  

In November 2014, an addendum opinion addressing the issue of secondary service connection was included in the record.  Still, this opinion did not address the evidence of left knee arthritis.  See McClain, supra.  Further, the opinion appears to address whether the left knee disorder relates to an in-service right knee strain, rather than to the Veteran's current right knee disorder, and any right knee disability he experienced during and since service.  Moreover, with regard to the issue of aggravation, the opinion appears to address the issue of whether a left knee disorder aggravates the right knee disorder, rather than whether a left knee disorder was aggravated by the right knee disorders.  38 C.F.R. § 3.310.  As a result, the Veteran received another VA examination.

On VA examination in March 2015, the examiner indicated that he reviewed all of the relevant files, including private, VA, and service treatment records.  The examiner opined, "It is less likely as not that any left knee disorder (to include the diagnosed arthritis and strain) began in or is related to active service."  The examiner explained that the Veteran's subjective history of continuous bilateral knee conditions since service were considered as well as the fact that the Veteran did not report any of these conditions until approximately 20 years after separation from service.  The examiner stated, "A human's recollection of events and symptoms 20 years in the past is not without some malleability and inaccuracies at times.  There are multiple risk factors for knee strain and arthritis of the knee including age, occupation, genetics and history of trauma, with age being the primary predictor unless there is major trauma such as a fracture into the joint itself."  To support this statement, the examiner observed, "The record and the Veteran's history indicate that he played football and basketball in school and worked in a restaurant prior to service.  He worked in a warehouse (primarily operating a forklift by his history) and in custodial work after military."  The examiner further stated, "There is no history, at any time, of major trauma to the knees.  If repetitive microtrauma is to be considered as a risk factor, which is debatable considering that marathon runners have no increased risk of knee arthritis compared to the general population,..." the examiner continued, "...then the 3 years of active duty with [approximately] 3 years of National Guard duty, compared to the time period of [about] 50 years outside of service, does not establish a nexus between service and his knee conditions."

The March 2015 VA examiner also addressed the issue of secondary service connection.  He stated, "It is less likely as not that that any left knee disorder (to include the diagnosed arthritis and strain) is due to or caused by or aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected right knee disability."  The examiner reasoned, "There is no clear evidence from review of orthopedic literature to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb..." The examiner explained that the only way this would occur is "if the injury resulted in a major muscle or nerve damage and caused partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity."  Additionally, the examiner said that this type of scenario would result in "a limb length discrepancy of more than 5 [centimeters] so that the individuals gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp)."  Ultimately, the examiner concluded that in order for this type of gait to have impact on the opposite or uninjured leg, "...it is likely that the abnormal gait or limp would need to be present over an extended period of times, in terms of years.  The veteran does not have evidence in the record on today's exam of a severe or asymmetric limp."  The Board finds this medical opinion highly probative of a lack of nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board has also considered the Veteran's statements of record that service connection is warranted for this disability.  The Veteran states that he injured his left knee while serving in the Army from 1981 to 1983.  See Statement In Support of Claim, received June 30, 2006.  He further contends that his left knee condition is a result of his service-connected right knee disability due to compensating for his injured right knee.  See Statement In Support of Claim, received August 21, 2013.  However, while the Veteran is competent to report symptoms such as pain, he has not shown that he would be qualified through specialized education, training, or experience to offer a diagnosis of this caliber.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  As such, the Board does not find this statement to be competent or probative of his current diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's assessment is not afforded significant probative weight in determining the etiology of the claimed disorder.  Of far greater evidentiary value is the March 2015 VA examiner's opinion because of the rationale explained therein.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a left knee disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or a service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2004, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the December 2004 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examination with respect to his claim in July 2010, July 2013, April 2014, and March 2015.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim most recently in February 2015.  The Board instructed the AOJ to conduct another VA examination in order to obtain an adequate rationale, and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that 

	(CONTINUED ON NEXT PAGE)

considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


